          Case 3:20-cv-03813-CRB Document 36 Filed 08/24/20 Page 1 of 2



1
2
3
4
5
6
7
8
                         IN THE UNITED STATES DISTRICT COURT
9
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
12   HURRICANE ELECTRIC LLC,                       CASE NO. 3:20-CV-3813-CRB
13                Plaintiff,
           v.                                    [PROPOSED]
14
     DALLAS BUYERS CLUB, LLC, a                  RELATED CASE ORDER
15   California LLC; et al,
16                Defendants.
17
18         A Stipulated Motion for Administrative Relief to Consider Whether Cases
19   Should Be Related (Civil L.R. 3-12) has been filed. The time for filing an opposition
20   or statement of support has passed. As the District Judge assigned to the earliest-filed
21   case of Hurricane Electric, LLC vs. Dallas Buyers Club, LLC et al., 3:20-CV-3813-
22   CRB, I find that the more recently filed case of Hurricane Electric, LLC vs.
23   National Fire Insurance Company of Hartford, 3:20-cv-05840 is related to the first
24   case already assigned to me. The case of Hurricane Electric, LLC vs. National Fire
25   Insurance Company of Hartford, 3:20-cv-05840 shall thus be reassigned to me.
26         Counsel are instructed that all future filings in the reassigned case are to bear the
27   initials of CRB immediately after the case number. The case management conference
28   in the reassigned case will be rescheduled by the Court. Unless otherwise ordered, any
                                      RELATED CASE ORDER
                                        3:20-CV-3813-CRB
                                                 -1-
          Case 3:20-cv-03813-CRB Document 36 Filed 08/24/20 Page 2 of 2



1    dates for hearing noticed motions are vacated and must be re-noticed by the moving
2    party before this Court; and any deadlines set by the ADR Local Rules remain
3    unchanged.
4
5          IT IS SO ORDERED.
6
7                  August 24, 2020
           Dated: ____________                 ____________________________
                                                    Charles R. Breyer
8                                                   U.S. District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     RELATED CASE ORDER
                                      3:20-CV-3813-CRB
                                             -2-
